Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00137-CV

                                        IN RE Martin MARES, Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 11, 2020

AMENDED PETITION FOR WRIT OF MANDAMUS DENIED

           On March 4, 2020, relator filed a petition for writ of mandamus and a motion for emergency

stay pending final resolution of the petition for writ of mandamus. On March 6, 2020, relator filed

an amended petition for writ of mandamus. After considering the amended petition and the record,

this court concludes relator is not entitled to the relief sought. Accordingly, the amended petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s motion for emergency stay

is denied as moot.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-18694, styled In the Matter of the Marriage of Maria Christina
Luna Mares and Martin Mares, Jr. and In the Interest of K.I.M., A.N.M., and R.J.M., Minor Children, pending in the
57th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.